Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana

Rodd Naquin www.la-feca.org Post Office Box 4408
Clerk of Court Baton Rouge, LA
70821-4408
Notice of Judgment and Disposition (225) 382-3000
May 20, 2022
Docket Number: 2022 - KW - 0300
State Of Louisiana
versus
Walter Jackson
To: Walter Jackson Hon. Scott M. Perrilloux
Rayburn Corretional Center Tangipahoa Parish
27268 Hwy 21 P.O. Box 639
Angie, LA 70426 Amite, LA 70422-0639
zdaniels@21jdda.org

Hon. Brian Abels
P.O. Box 788
Amite, LA 70422

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, 1 hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0300

VERSUS

WALTER L. JACKSON MAY 20, 2022

In Re: Walter L. Jackson, applying for supervisory writs,
2lst Judicial District Court, Parish of Tangipahoa,
No. 69,741.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT DENIED IN PART AND DENIED ON THE SHOWING MADE IN PART.
Claims 1, 2, 3, 4, 6, 7, and relator’s fifth claim relative to
Gregory Grayer’s testimony were previously addressed by the

district court in the October 9, 2018 ruling. Accordingly,
these claims are denied as relator failed to meet his burden of
showing he is entitled to postconviction relief. The remaining

claims (Claim 5, in part, 8, 9, 10, 11, and 12) that were
addressed by the district court on December 7, 2021, are denied
on the showing made as relator failed to include a copy of the
district court’s ruling on those claims. Relator also failed to
include a copy of the transcript of the hearing on _ the
application for postconviction relief and a complete copy of the

relevant portions of the jury trial transcript. The writ
application exceeds the 3l-page limit for briefs on legal size
paper. See Uniform Rules of Louisiana Courts of Appeal, Rule 2-
12.2(D) (1).

JMM

WIL

EW

COURT OF APPEAL, FIRST CIRCUIT

DEPUTY CLERK OF COURT
FOR THE COURT